                                                                                     ^■^■^ST-xfcQyr,,
              IN THE UNITED STATES DISTRICT COURT FOR                                  C Qfrp           .
                    THE SOUTHERN DISTRICT OF GEORGIA                                                   r1l2=37
                                                                                                         Jy:
                                SAVANNAH          DIVISION


QUENTIN BIGBY,                                                                                    Ui- GA.


        Plaintiff,

V .                                                           CASE NO.          CV418-241


DR.   OLATUNJI AWE,        M.D.,      and
CYNTHIA RIVERS,


        Defendants.




                                       ORDER


        Before the Court           is the Magistrate                   Judge's       Report and

Recommendation          (Doc.      24),      to    which          objections         have       been

filed     (Doc.    25) .   After       a    careful          de    novo       review     of      the

record,    the Court concludes that Plaintiff's objections are

without    merit.       Accordingly,          the       report         and     recommendation

is    ADOPTED      as   the     Court's           opinion         in    this     case.      As     a

result.    Plaintiff's Motion for Preliminary Injunction                                      (Doc.

3)    is DENIED.

        In his objections.             Plaintiff requests                    that this Court

review     the     report       and       recommendation               and      references         a

contemporaneously           filed      ^^Motion         to    Stay          Decision     on      the

Motion for Preliminary Injunction."                          (Doc.          25 at 1. )    In the

motion,    Plaintiff        states         that    he    seeks         an    order    requiring
the    Defendants    to   provide          him       with   surgery          and    that    his

injury and    continuing         pain      will cause irreparable                    injury.

(Doc. 26 at 1.) Plaintiff generally states that his motion

is deficient because it is "missing sections required" for

the    issuance     of    a     preliminary            injunction             and    because

"Plaintiff    has   failed      to    show       a    substantial            likelihood     of


success on the merits," and "failed to include a proposed

order." (Id. at 2.)            Plaintiff claims              that       he    has   evidence

to support his allegations and, if given the opportunity,

can satisfy the requirements for a preliminary injunction.

(Id.) The Court finds these objections and this motion to

be without merit.


       In the report and recommendation. Magistrate Judge Ray

recommends        that     Plaintiff s                motion       for         preliminary

injunction be denied because Plaintiff fails to identify an

irreparable       harm    he    will       suffer       without         the        relief    he

seeks.    (Doc.    24    at    3-5.)       Plaintiff         did    not       include       any

specific allegations            in    his    objections            or    his       Motion    to

Stay    Decision    of    what       the    irreparable            injury          would    be.

Further,     this       Court    is        not       persuaded          by     Plaintiff s

argument    that    he     could      satisfy          the     requirements           for     a

preliminary injunction if given the chance because he has,

in fact, been given such opportunities. Plaintiff did not
substantively address in             his objections or Motion to Stay

Decision any of the points raised by Magistrate Judge Ray

in    the   report    and    recommendation.           Accordingly,          the   Court

finds that the motion should be denied.


       Plaintiff     has    also    filed      a   Motion     for    Leave    to   Amend


Complaint.        (Doc.     21,)    In    this       motion.       Plaintiff       lists

numerous     areas    that    he    wishes     to    amend     in    his    complaint,

including         claims     for     preliminary             injunctive        relief.

Plaintiff         states    that,        as    amended,        the     "claims      for

injunction is adequate as the four (4) factors of whether a

preliminary injunction             relief are included. .                      (Id. at

5.)    Because       this     Court       is       denying      his     Motion      for

Preliminary Injunction and Motion to Stay Decision on the

Motion      for    Preliminary      Injunction,         the    Court       finds    that

Plaintiff     should       refile   a    new       motion    for    leave     to   amend


complaint     excluding       any    amendments         or    references       to    his

claims for injunctive relief that relate to the Motion for

Preliminary Injunction. Accordingly, Plaintiff's Motion for

Leave to Amend Complaint is DISMISSED WITHOUT PREJUDICE.

       For the foregoing reasons. Plaintiff's Motion to Stay

Decision on the Motion for Preliminary Injunction is DENIED

(Doc. 26). Accordingly, the report and recommendation (Doc.

24) is ADOPTED as the Court's opinion in this case and, as
a   result.   Plaintiff's     Motion     for    Preliminary     Injunction

(Doc. 3) is DENIED. Moreover, Plaintiff's Motion to Amend

Complaint     (Doc.   27)   is   DISMISSED      WITHOUT      PREJUDICE.    As

stated   above.   Plaintiff      may   refile   a   Motion   for   Leave   to

Amend Complaint if he wishes to amend his complaint.

                            ^ day of September 2019.



                                       WILLIAM T. MOORE, JR.
                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA
